--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.29
 

 
SHAREHOLDERS' AGREEMENT
ORADISC  GmbH
 
 

















THE SHAREHOLDER'S AGREEMENT (hereinafter referred to as the "Agreement"), is
made and entered into as of this 19th day of October 2012 by and between


(1)  
IPMD GmbH a company duly incorporated under the laws of Austria having its
principal place of business at Schreyvogelgasse 3/5, A 1010 Vienna, hereinafter
referred to as “IPMD”



and


 
(2) ULURU Inc., a company duly incorporated under the laws of the United States
of America, having its principal place of business at 4452 Beltway Drive,
Addison TX 75001 hereinafter referred to as “ULURU”.



WHEREAS:


A)  
IPMD  has incorporate a new company under Austrian laws which is named ORADISC
GmbH, herein referred to as “the Company”, and intends to sell  25% of the Share
Capital to ULURU  for € 1,00. The Company shall have its principal place of
business at Schreyvogelgasse 3/5, A – 1010 Vienna.



B)  
Under the terms of this agreement, the parties hereby agree the basis on which
the affairs of the Company shall be run, managed and equity distributed.



C)  
It is intended that IPMD shall at all times be and remain under all
circumstances the Majority Shareholder of the Company and as such it shall have
the right to exercise its rights including the right to veto any decision
relating to the business of the Company.



D)  
The Company is going to be setup with the objective and purpose of acting as an
exclusive Distributor  for the import, distribution, sales and marketing of the
Products as defined in Appendix 1


 
 

--------------------------------------------------------------------------------

 





NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual promises set forth herein NOW IT IS AGREED as follows:-




DEFINITIONS.


"Articles" means the Articles of Association in the Agreed Form;


“Associate” means any person who is directly or indirectly controlling,
controlled by, or under the common control of a Party;


"Board" means the board of Directors of the Company from time to time;


"Business" means the intended business of the Company as described in recital D


“Market” means the market as defined in Appendix 2


"Parties" means IPMD and the ULURU and "Party" means any one of them, including
any other member of the Company to whom Shares are transferred or issued


“Products” means the range of products as defined in Appendix 1


“Majority Shareholder " means those persons who hold between them more than 50
per cent of the total number of shares;


"Shares" means shares of any class in the capital of the Company;




1.  
INTENDED BUSINESS OF THE COMPANY



The company has been setup for the objective of acting as an exclusive agent for
the import, distribution, sales and marketing of the Products in the Territory
as defined in Appendix 2  The Company shall not without consent of the Majority
Shareholder make or permit any fundamental alteration to the nature of the
Business; any fundamental alterations in the nature of the business must also be
approved by ULURU.







 
 

--------------------------------------------------------------------------------

 





2.  
DETAILS OF SHAREHOLDING



2.1.  
Percentage of shareholding

From the date of this agreement the shares will be held by the following parties
in the ratio as given in the table below:
PARTY
PERCENTAGE OF HOLDING
IPMD GmbH (incl. Investors)
75%
ULURU Inc
25%
TOTAL
100%



2.2.  
ULURU’s Entitlement to Shareholding

ULURU shall, for as long as and provided that it fulfills its responsibilities
in accordance with Schedule 4 of the Agreement, hold 25% of the share capital of
the company, (Under no circumstance without ULURU ‘s written consent can any
form of share capital or rights to acquire share capital be issued that will
reduce ULURU’s ownership below 25%). OraDisc GmbH will not enter into any
financial transactions of any kind that would result in ULURU’s ownership rights
to be diminished. ULURU shall not dispose of any of their Shares except as
permitted by this Agreement, and any such attempted disposition shall be void
and shall not be recognized or registered upon the books of the Company. In
pursuance of the above, it is hereby stipulated that such shares may be
transferred or disposed of only under a specific written approval from IPMD
GmbH.


For this purpose, the term "dispose" includes, but is not limited to, the acts
of selling, assigning, transferring, pledging, encumbering, giving away,
devising, and any other form of conveying, including conveyances caused by
marital separation, divorce, receivership, or bankruptcy, whether voluntary or
involuntary or by operation of law. In connection with the sale of ULURU or its
assets this does not constitute a transfer or disposal.


2.3.  
Matters requiring consent

Matters for which the consent of IPMD shall be required shall include, but are
not limited to the approval of hiring plans, financial budgets, business plans
and market plans, approval of audited accounts and changes in management.

 
 

--------------------------------------------------------------------------------

 





2.4.  
Right of first Refusal

In case any shareholder intends to sell its shares of the company in part or in
whole, the other shareholder shall have the right of first refusal to buy the
shares from the selling shareholder. The other shareholder will have 15 days to
advise the selling shareholder if it intends to exercise this right of first
refusal.
2.5.  
Take along option

In case IPMD decides to sell its shares in part or in whole to a third party,
and ULURU is not using its right of first refusal, IPMD shall be obliged to
agree with the third party to acquire the shares of ULURU pro rata under the
same conditions as the third party is willing purchase for the shares of IPMD if
ULURU at its sole discretion decides to sell its shares. This Take along right
will also apply if ULURU decides to sell its shares in part or in whole to a
third party, and IPMD is not using its right of first refusal, ULURU shall be
obliged to agree with the third party to acquire the shares of IPMD pro rata
under the same conditions as the third party is willing to purchase the shares
of ULURU.


2.6.  
Minimum requirements for the rights of the minority equity

The Parties mutually agree that to effect any transaction as outlined on
Appendix 3 all shareholders must be in agreement with the proposed transaction.




3.  
CAPITAL STRUCTURE Equity



The equity structure of the company shall be entirely comprised of
    35.000     (100%) shares of     € 1,00        , fully paid up to be held by
the various shareholders in the ratio as stated under this Agreement.




4.  
ACCESS TO RECORDS



The Company shall permit IPMD  or its accountant, solicitor/attorney or agent at
all reasonable times to inspect and take copies of or extracts from any books of
account, receipts, papers and any and all other documents relating to or
connected with the production stock and sales of the Product, which may be in
the possession of or under the control of the Company or its accountants,
solicitors/attorneys or agent.



 
 

--------------------------------------------------------------------------------

 





5.  
ACCOUNTS AND FINANCIAL AND OTHER INFORMATION



5.1.  
Appointment of statutory auditors.

IPMD shall have the sole authority to appoint the statutory auditors of the
Company and the auditors so appointed shall not be removed from office except by
IPMD.






5.2.  
Time Limit

The audit shall be completed within 120 (One Hundred and Twenty) Days from the
end of the financial year ended 31st December. The manager responsible for this
shall at all times be appointed by IPMD.


5.3.  
Internal Audit

IPMD shall have unrestricted authority to appoint any Internal Auditors of the
Company and the scope of and the time limit within which the internal audit
shall be completed, will be as decided by IPMD


5.4.  
Management accounts

The Company shall for each month prepare management accounts with comparisons to
budgets and containing trading and profit and loss accounts, balance sheets,
cash flow statements and monthly rolling forecasts, and such other information
as may be desired by the shareholders.


5.5.  
Business and financial plans

The Company shall, not later than 30 days before the end of each financial year,
consult with and obtain the approval of IPMD to, adopt a detailed operating and
capital budget and cash flow forecast and a Business Plan in respect of the next
financial year.




6.  
TAXES APPLICABLE

Any Corporate Tax payable on the profits of the Company shall be paid according
to local applicable law after prior approval of IPMD.



 
 

--------------------------------------------------------------------------------

 





7.  
DISTRIBUTION OF PROFITS

The distribution of the profits of the Company shall be made in the manner
provided for by IPMD. Any payment of Dividends passed by Board resolution shall
be made in accordance with the pro-rata shareholding. For the avoidance of
doubt, no Dividends or profit can be distributed prior to the agreement of IPMD.




8.  
BOARD OF DIRECTORS



8.1.  
Number of Directors

The Board of the Company shall consist of a maximum 3 (three) Directors. and
shall be appointed by IPMD. The CEO of the Company shall take operational
direction and satisfy the  requirements of the Board, at all times acting in the
spirit of such requirements, and shall carry out the policy matters approved by
a majority of the Board to the fullest extent possible.


8.2.  
Frequency of Meetings

The Board shall meet 2 (two) times per year (or at such other intervals as the
Board may agree).  At least fourteen (14) days' prior written notice of each
board meeting shall be given to all directors, specifying the time and place of
the meeting and the matters to be discussed, as required by the law governing
the Company. The meeting shall normally be held in Vienna.


8.3.  
Attendance and quorum

No meeting of the Board may proceed to business unless a quorum is present. The
Board shall be defined as quorate when all Directors are present. If any
Director is not able to attend for any reason, an approved alternate may attend
and vote on his behalf.


8.4.  
Powers of the Board

The Board of the Company shall exercise powers in relation to all major policy
matters of the Company. The powers so delegated to the Board are vested in them
collectively and therefore, as a general rule, must be exercised by them
collectively at a Board Meeting duly convened and constituted and only when
Quorate.


All resolutions of the Board shall be passed by a simple majority vote.

 
 

--------------------------------------------------------------------------------

 





A resolution of the Board shall be validly passed if the text of the resolution
has been approved in writing by a majority of members of the Board. ULURU will
receive a copy of all Board Minutes.


8.5.  
Agenda

The Company shall prior to convening the Board Meeting, issue an Agenda along
with the notice of meeting to each Director, at least 14 (fourteen) days prior
to the Meeting. The Agenda shall list the matters, for discussion and
consideration at the meeting, including but not limited to:
i)  
Review of the financial accounts of the Company

ii)  
Analysis of the market conditions within which the Company operates





8.6.  
Remuneration to Directors

No remuneration shall be paid to the Directors by the Company unless it is
agreed in writing by the Majority Shareholder.






9.  
CONFIDENTIALITY



9.1.  
Each of the Parties undertakes to the others to use all reasonable endeavors to
keep secret and confidential all matters of a confidential nature in relation to
the business and affairs of the Company, and not to disclose any such
confidential information to any third party.  This obligation shall not apply to
information which:



9.1.1.  
is known to the disclosing Party before it became a shareholder in the Company,
and was not already under any obligation of confidentiality to any of the other
Parties; or



9.1.2.  
is or becomes publicly known without the fault of the disclosing Party; or



9.1.3.  
is obtained by the disclosing Party from a third party in circumstances where
the disclosing Party has no reason to believe that there has been any breach of
an obligation of confidentiality owed to any of the other Parties; or


 
 

--------------------------------------------------------------------------------

 





9.1.4.  
is independently developed by the disclosing Party; or



9.1.5.  
is approved for release in writing by authorised representatives of all the
other Parties; or



9.1.6.  
the disclosing Party is obliged to disclose by virtue of a regulatory, or legal
requirement including any court of competent jurisdiction.





10.  
GENERAL



Nothing in this Agreement is intended to nor shall create any additional
partnership, joint venture or agency between the Parties, other than that
expressly contained in this agreement.


10.1.  
Should there be any inconsistency between any provision of this Agreement and
the Articles, this Agreement shall prevail as between the Parties.



10.2.  
The invalidity or unenforceability of any term of this Agreement, or of any
right arising pursuant to this Agreement, shall not affect the remaining terms
or rights in any way.



10.3.  
Clause headings are inserted in this Agreement for convenience only, and they
shall not be taken into account in the interpretation of this Agreement.



10.4.  
Nothing in this Agreement shall create, imply or evidence any partnership
between all or any of the Parties or the relationship of principal and agent
between any of them.



10.5.  
This Agreement and its Schedules (which are incorporated into and made part of
this Agreement) constitute the entire agreement between the Parties with respect
to the subject matter of this Agreement.



10.6.  
Any notice pursuant to this Agreement shall be in writing signed by (or by some
person duly authorized by) the Party giving it; and may be served by leaving it
or sending it by fax, prepaid recorded delivery, ordinary post confirmed by
telephone or fax or registered post to the address of the other Party or Parties
(or their representative).


 
 

--------------------------------------------------------------------------------

 





10.7.  
If any one or more clauses or sub-clauses of this Agreement would result in this
Agreement being prohibited pursuant to any applicable competition, unfair
trading or anti-trust laws, then it or they shall be deemed to be omitted. The
Parties shall uphold the remainder of this Agreement, and shall negotiate an
amendment, which, as far as legally feasible, maintains the economic balance
between the Parties.



10.8.  
This Agreement is not transferable, and no Party may purport to assign it (in
whole or in part) without the prior written consent of the others. The Parties
to this Agreement do not intend that any of the terms of this Agreement should
be enforceable by a person who is not a Party to it. Except that this Agreement
can be assigned in connection with the sale or ULURU or its assets.







11.  
VALIDITY OF THE AGREEMENT



11.1.  
Modification

No prior course of dealings between the parties and no usage of trade shall be
relevant or admissible to supplement, explain or vary any of the terms of this
Agreement.  Acceptance of or acquiescence in, a course of performance rendered
under this or any prior agreement shall not be relevant or admissible to
determine the meaning of this Agreement even though the accepting or acquiescing
party has knowledge of the nature of the performance and an opportunity to make
objection. No representations, understandings, or agreements have been made or
relied upon in the making of this Agreement other than those specifically set
forth herein.


11.2.  
Procedure for modification

This Agreement can only be modified in writing signed by all of the Parties or
their duly authorized agents.  Such modification may be effected only after
giving a notice of a minimum of 30 (thirty) days to all the parties concerned.
Failure to give such a notice would nullify the modification so made, unless
specifically ratified by all the parties concerned.



 
 

--------------------------------------------------------------------------------

 





12.  
DISPUTES AND ARBITRATION



12.1.  
Dispute

Both Parties hereto agree to settle any dispute and or difference arising out of
or in connection with this Agreement through a good faith negotiation in an
amicable manner.


12.2.  
Conflicts of interest and principles of resolution

In the event of any dispute or conflict of interest between the Parties it is
agreed by the Parties that the overriding principle adopted when resolving the
matter shall always be that the best interests of the Company and the Products
shall take precedence over any other interests.


In the event of any dispute or conflict of interest between ULURU or IPMD and
any third party, including any affiliates or group concerns, it is agreed by the
Parties that the overriding principle adopted when resolving the matter shall
always be that the best interests of the Company and the Products shall take
precedence over any other interests.


12.3.  
Arbitration

Should it be impossible to reach an amicable settlement on any dispute and
differences, Frankfurt am Main shall be the sole and exclusive place for any
such Arbitration, and/or litigation, which shall be governed by German Law. The
cost incurred in such proceedings shall be borne by the unsuccessful party or in
such equitable manner as the arbitrator or the arbitration panel may decree.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.


SIGNED by                                           /s/ Helmut
Kerschbaumer                                                                
for and on behalf of                                             Helmut
Kerschbaumer                                                      
IPMD GmbH






SIGNED by                                           /s/ Kerry P.
Gray                                                      
for and on behalf of                                             Kerry P. Gray 
ULURU Inc.

 
 

--------------------------------------------------------------------------------

 



Appendix 1


The Product:


Means Oradisc – Mucoadhesive Film Technology For Oral Conditions














 



















 
 

--------------------------------------------------------------------------------

 





Appendix 2




Market


Worldwide – Excluding Aphthasol and OraDisc A in Europe, Canada, Taiwan and Hong
Kong and Aphthasol in the United States
























 
 

--------------------------------------------------------------------------------

 




 
Appendix 3




Payment of Dividends


Alteration of the nature of the Business


Sale of the Company or Company Assets


Investments of the Company > € 1.5 Mio


Acquisition of other companies or other companies assets





 
 

--------------------------------------------------------------------------------

 
